Filed 7/11/16 P. v. Couch CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065595

v.                                                                      (Super.Ct.No. BAF1200033)

TERRENCE COUCH, JR.,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky L. Dugan, Judge.

Affirmed.

         Sheila Quinlan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Terrence Couch, Jr. appeals from the superior court’s order denying his

petition for resentencing under Proposition 47 because the court determined the value of

the property he received exceeded $950. We affirm.



                                                             1
                                   PROCEDURAL BACKGROUND

       On January 20, 2012, the People filed a felony complaint alleging defendant

received stolen property (Pen. Code, § 496, subd. (a))1 specifically a “weed eater & air

blower.”

       On that same date, defendant pled guilty to the charge and, per the plea agreement,

the trial court placed him on probation and ordered him to spend 365 days in jail at fifty

percent.

       On November 14, 2012, defendant admitted violating his probation and received a

two-year prison sentence.

       On November 4, 2014, voters enacted Proposition 47, entitled “the Safe

Neighborhoods and Schools Act” (hereafter Proposition 47). It went into effect the next

day. (Cal. Const., art. II, § 10, subd. (a).) As of its effective date, Proposition 47

classifies as misdemeanors certain drug- and theft-related offenses that previously were

felonies or “wobblers,” unless they were committed by certain ineligible defendants.

(§ 1170.18, subd. (a).)

       On September 28, 2015, after completing his sentence, defendant filed a petition

for resentencing under Proposition 47. The People filed a response, arguing defendant

was not eligible for resentencing because, according to the police report, the weed eater

was worth $475 and the commercial air blower was worth $500, which exceeds the limit

of $950. On January 14, 2015, the trial court denied defendant’s petition and stated

       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
defendant could calendar for reconsideration if he had evidence that the items were worth

$950 or less.

       This appeal followed.

                                             DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and a potential arguable issue, and

requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       As previously noted, Proposition 47 makes certain drug- and theft-related offenses

misdemeanors, unless the offenses were committed by certain ineligible defendants. The

passage of Proposition 47 also created section 1170.18, which provides for any defendant

“currently serving a sentence for a conviction . . . of a felony or felonies who would have

been guilty of a misdemeanor under [Proposition 47] had [it] been in effect at the time of

the offense [to] petition for a recall of sentence before the trial court that entered the

judgment of conviction in his or her case to request resentencing . . .” under the statutory

framework as amended by the passage of Proposition 47. (§ 1170.18, subd. (a).) If a

defendant properly seeks recall and resentencing pursuant to section 1170.18,

subdivision (a), the trial court must grant resentencing unless, in its discretion, it



                                               3
determines resentencing “would pose an unreasonable risk of danger to public safety.”

(§ 1170.18, subd. (b).)

       Among the crimes reduced to misdemeanors by Proposition 47, rendering the

person convicted of the crime eligible for resentencing, is receiving stolen property

where the property value does not exceed $950 (§ 496, subd. (a)).

       Here, as the trial court concluded, the record shows defendant was ineligible for

reduction of his receiving stolen property conviction to a misdemeanor because the value

of the property exceeded $950.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                              DISPOSITION

       The trial court’s order is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                      RAMIREZ
                                                                                          P J.


       We concur:

       HOLLENHORST
                           J.

       SLOUGH
                           J.




                                                4